DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks filed 12/29/2021, are acknowledged. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.


Response to Arguments
Applicant’s remarks filed 10/07/2021 regarding use of the term “wavefront” as being included as part of the probe itself have been fully considered but they are not persuasive. Applicant submits that the wavefront is “associated with the probe head, that is, a structure thereof” (p. 5). However, those skilled would not recognize a wavefront as a structure and would instead recognize that a wavefront is a non-structural pressure wave generated by the probe rather than a structure which is included by the probe. Use of the term in this context is inconsistent with the art-accepted meaning of “wavefront” and for this reason, the rejection is maintained.
where the normal period is a stable temperature change period, and the transition period is a temperature change period in which changing of temperature occurs faster than a temperature change in the stable change period, however, this is taught by a new combination of art, and therefore, the argument is not persuasive and/or moot. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a probe head including….a transmission-reception wavefront…” It is unclear if “wavefront” is meant as a mechanical portion of the probe or computer element rather than a wave produced by the probe as is consistent with the art-accepted meaning of the term in the context of ultrasound transmissions. See, for example, the conventional definition of a wave front: “an imaginary surface representing corresponding points of a wave that vibrate in unison” (Encyclopedia Britannica entry on Physics).
normal period” in claims 1 and 8 is a relative term which renders the claim indefinite. The term “normal period” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what constitutes a “normal period”. The claims and/or specification does not recite or disclose what is considered to be a normal period in this context. It is additionally noted that “normal” is a subjective term. See MPEP 2173.05(b)(IV).
The term “stable period” in claims 1 and 8 is a relative term which renders the claim indefinite. The term “stable period” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what constitutes a “stable period”, in that, stable is a relative term that requires a definition of what is seen as stable. The claims and/or specification does not recite or disclose what is considered to be a stable period in relation to varying temperature changes. The claims and/or specification do not provide a definition or finite range of tolerated temperature fluctuations that fall within the definition of a stable period. It is additionally noted that “stable” is a subjective term. See MPEP 2173.05(b)(IV).
Claims 1 and 8 recite “stable change period”. It is unclear as to whether or not the “stable change period” is the same as the “stable temperature change period” or a separate temperature change period. 
Clarification is needed. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Motoki et al., WO2015111265, where herein, US 20170007213 is being used as the English equivalent, which was the national stage of the WO application, in view of Amemiya (US 7993056), and further in view of Saunders (Saunders, O., S. Clift, and F. Duck. "Ultrasound transducer self heating: development of 3-D finite-element models." Journal of Physics: conference series. Vol. 1. No. 1. IOP Publishing, 2004.). 
	

With respect to Claim 1, Motoki teaches in at least Figs. 1, an ultrasonic diagnostic apparatus comprising: a probe head (10) including 
an ultrasonic transducer (12) (Abstract, “a wave transmission/reception unit is provided in the distal end of a probe.”)
an electronic circuit (14) electrically connected to the ultrasonic transducer (Para [0002], “ultrasonic probe includes an oscillator that transmits and receives ultrasonic waves and an electronic circuit that supplies transmission signals to the oscillator and processes received signals from the oscillator.” The electronic circuit is shown in Fig. 1 as element 14 and is connected to element 12 which is seen as the transducer) 
an internal temperature sensor (T1 and T2) configured to detect an internal temperature, (Para [0008], “first and second temperature sensors are embedded in a backing material such that the surface temperature of the ultrasonic probe is estimated based on the temperatures sensed by these two temperature sensors…. surface temperature of the Where the temperature sensing unit (16) is disposed within the probe and therefore detects an internal temperature), and 
a transmission-reception wavefront (Abstract, “a wave transmission/reception unit is provided in the distal end of a probe… The face of the wave transmission/reception unit on a subject side thereof is a wave transmission/reception face.”); and 	
a processor (28) configured to estimate a temperature of the transmission-reception wavefront based on a transmission-reception condition and the internal temperature (Para [0017], “the temperature sensing unit is disposed in the wave transceiver unit. As the temperature sensing unit does not directly sense the surface temperature of the wave transmission/reception surface of the ultrasonic probe, the temperature of the wave transmission/reception surface must be estimated based on the sensed value from the temperature sensing unit.”), 
the processor being configured to estimate a temperature of the transmission-reception wavefront based on a function group including a basic function that is a temperature estimation function for a normal period and an auxiliary function that is a temperature estimation function for a transition period in which the basic function is not held (Para [0016], “a temperature estimation unit that estimates a surface temperature of the wave transmission/reception surface based on a wave transmission/reception condition of the ultrasonic waves, and a sensed value sensed by the temperature sensing unit”; (Para [0071], “The surface temperature estimator 28 estimates the temperature of the wave transmission/reception surface of the probe 10”, where the sensed temperature is seen as the normal period and the estimated surface temperature is seen as the transition period and the time it occurs; (Para [0072], “In Equation 1, “(Difference between temperature at temperature sensing position of temperature sensor and temperature of wave transmission/reception surface)” represents a difference between the temperature at the disposed position of the thermistor 64 and the temperature of the wave transmission/reception surface, which is estimated by Equation 2.” Where equation one is the basic function and equation 2 is the auxiliary function); and 
wherein the basic function temperature of the transmission-reception wavefront is a linear expression that estimates the temperature of the transmission-reception wavefront based on power consumption that is based on the transmission-reception condition, the internal temperature, and the ambient temperature, wherein the linear expression is provided by
TA= a x Tl + C 1 + C2 + C3,
wherein TA is the temperature of the basic function, a is a slope coefficient, T1 is the internal temperature, (Cl + C2 + C3) defines an intercept, Cl is determined by the multiplication of the power consumption by a predetermined coefficient, and C2 is determined by the multiplication of the ambient temperature by a predetermined coefficient, wherein the auxiliary function is a recurrence formula that estimates the temperature of the transmission-reception wavefront based on a previously estimated temperature and a difference between the internal temperature detected at a present time and the previously detected internal temperature, the recurrence formula provided by TB = Tpre + x AT1, 
wherein TB is a temperature of the auxiliary function, Tpre is the previously estimated temperature, ATI is the difference between the internal temperature detected at a present time and the previously detected internal temperature, and p is a slope coefficient (Abstract, “a surface temperature estimation unit estimates the temperature of the wherein the power consumption (W) represents the power consumption of the heat source as disclosed in Motoki paragraphs [0073]-[0075], the transmission/reception condition setter (22) sets conditions based on power consumption as disclosed in Motoki paragraph [0044]; (Para [0072], “In Equation 1, “(Difference between temperature at temperature sensing position of temperature sensor and temperature of wave transmission/reception surface)” represents a difference between the temperature at the disposed position of the thermistor 64 and the temperature of the wave transmission/reception surface, which is estimated by Equation 2.” Where equation one is the basic function and equation 2 is the auxiliary function, and wherein the basic function is a linear expression containing the same elements of the proposed equation as shown in Figs. 4-7)
However, Motoki does not teach an ambient temperature sensor configured to detect an ambient temperature, wherein the estimating unit estimates a temperature of the transmission-reception wavefront further based on the ambient temperature. 
In the analogous field of ultrasonic diagnostic apparatuses, Amemiya teaches in at least Figs. 1-3, an ambient temperature sensor (70) (Col. 9, lines 15-17, “the temperature measurement unit 81 obtains the external temperature Te from the external temperature sensor 70.”) configured to detect an ambient temperature (Claim 5, “an external temperature sensor configured to detect an external temperature”), 
wherein the estimating unit estimates a temperature of the transmission-reception wavefront further based on the ambient temperature (Col. 7, lines 15-20, “the external temperature Te, and the surface temperature Ts, and the surface temperature Ts of the ultrasonic probe is calculated by using the first detection temperature Ta, the second detection temperature Tb, the external temperature Te, and the temperature change function.” Where the surface temperature is calculated using the internal temperature of the probe, thus, giving an estimate)
It would have been obvious for one of ordinary skill in the art to have modified the ultrasonic diagnostic apparatus as disclosed by Motoki with the estimation of the ambient temperatures as taught by Amemiya. 
The motivation being to prevent degradation of the image by causing acoustic disturbances due to the temperature of the ultrasonic probe as taught by Amemiya (Abstract). 
However, Motoki does not teach TA= a x Tl + C 1 + C2 + C3 and TB = Tpre + x AT1.
See MPEP 2144(II)(A) Routine Optimization, wherein In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Motoki with the simple substitution of known elements (basic function and auxiliary function, TA= a x Tl + C 1 + C2 + C3 and TB = Tpre + x AT1) to obtain predictable results (estimation of the temperature of the transmission-reception wavefront based on power consumption that is based on the transmission-reception condition, the internal temperature, and the ambient temperature, and the estimation the temperature of the transmission-reception wavefront based on a previously estimated temperature and a difference between the internal temperature detected at a present time and the previously detected internal temperature). Although, Motoki may not disclose identical algorithms as recited in the proposed amendments, Motoki is “doing the same thing as the original invention, by substantially the same means”, and therefore, is not required to disclose the same proposed equations to achieve the desired result of the claim. The motivation being 
	However, Motoki does not teach wherein the normal period is a stable temperature change period, and the transition period is a temperature change period in which changing of temperature occurs faster than a temperature change in the stable change period.
	In the field of ultrasound imaging, Saunders teaches wherein the normal period is a stable temperature change period, and the transition period is a temperature change period in which changing of temperature occurs faster than a temperature change in the stable change period 

    PNG
    media_image1.png
    233
    422
    media_image1.png
    Greyscale

Fig. 5 of Saunders, wherein it is shown the temperature change period occurs at a faster rate than that of the “stable temperature change” period.
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the ultrasound diagnostic apparatus of Motoki with 3D finite-element thermal models that predict the “stable temperature change period” and “temperature change period” of the surface temperature of an ultrasound probe as taught by Saunders. 

	While the prior art does not specifically detail first and second dedicated processors for executing each of the basic and auxiliary functions cited, respectively, it would have been obvious to those ordinarily skilled prior to the effective filing date to provide dedicated processing hardware for each distinct processing function as it is known to be advantageous with respect to processing efficiency. Differentiating computational hardware by providing different first and second processors represents applying a known technique to a known device or method and yields predictable results with respect to reduced processing times.  Differentiating computational hardware in the context claimed would also have a reasonable expectation of success.

With respect to Claim 2, Motoki teaches in at least Fig. 1, the apparatus according to claim 1, further comprising a selector circuit, the selector circuit (28) being configured to compute a first temperature according to the basic function and a second temperature according to the auxiliary function in a parallel manner, select any of the first temperature and the second temperature, and output the selected temperature as an estimated temperature ( Para [0050], “The display processor 34 controls to display, on the display 36, the temperature of the wave transmission/reception surface of the probe 10 estimated by the surface temperature estimator 28”; (Para [0072], “In Equation 1, “(Difference between temperature at temperature sensing position of temperature sensor and temperature of wave transmission/reception surface)” represents a difference between the temperature at the disposed position of the thermistor 64 and the temperature of the wave transmission/reception surface, which is estimated by Equation 2.” Where equation one is the basic function and equation 2 is the auxiliary function; (Claim 9, “wherein the temperature estimation unit defines, as the reference temperature, a highest temperature among the plurality of temperatures.”)

With respect to Claim 3, Motoki teaches in at least Fig. 1, the apparatus according to claim 2, wherein the selector circuit is configured to select any of the first temperature and the second temperature based on the internal temperature, and on a comparison result of the first temperature with the second temperature (Para [0017], “temperature sensing unit is disposed in the wave transceiver unit of the ultrasonic probe… the temperature sensing unit does not directly sense the surface temperature of the wave transmission/reception surface of the ultrasonic probe, the temperature of the wave transmission/reception surface must be estimated based on the sensed value from the temperature sensing unit.” Where the temperature sensing unit (16) is disposed within the probe and therefore detects an internal temperature; (Claim 9, “wherein the temperature estimation unit defines, as the reference temperature, a highest temperature among the plurality of temperatures.”)

With respect to Claim 8, Motoki teaches in at least Fig. 1, a temperature management method comprising: 
estimating a temperature of a transmission-reception wavefront on a probe head having an ultrasonic transducer (Para [0016], “a temperature estimation unit that estimates a surface temperature of the wave transmission/reception surface based on a wave transmission/reception condition of the ultrasonic waves, and a sensed value sensed by the temperature sensing unit”; (Para [0072], “In Equation 1, “(Difference between temperature at temperature sensing position of temperature sensor and temperature of wave transmission/reception surface)” represents a difference between the temperature at the disposed position of the thermistor 64 and the temperature of the wave transmission/reception surface, which is estimated by Equation 2.” Where equation one is the basic function and equation 2 is the auxiliary function), an electronic circuit (Para [0002], “ultrasonic probe includes an oscillator that transmits and receives ultrasonic waves and an electronic circuit that supplies transmission signals to the oscillator and processes received signals from the oscillator.”) 
, and the transmission-reception wavefront (Abstract, “a wave transmission/reception unit is provided in the distal end of a probe… The face of the wave transmission/reception unit on a subject side thereof is a wave transmission/reception face.”); and 
controlling transmission and reception by the estimated temperature (Para [0045], “wave transceiver control unit 24, based on a signal from the transmitting and receiving wave condition setting unit 22 or the surface temperature estimating unit 28 controls the transceiver unit 32 also performs control to stop the ultrasonic transmitter of the probe 10. Specifically, the surface temperature estimating unit 28, when receiving information indicating that the surface temperature of the probe 10 is a predetermined temperature (e.g. 43 ° C.), the wave transceiver controller 24 controls the transceiver 32 and stops the transmission and reception of the ultrasonic waves immediately.”), 
wherein the estimating includes:
computing a temperature  of the transmission-reception wavefront as a first temperature (Para [0017], “the temperature sensing unit is disposed in the wave transceiver unit. As the temperature sensing unit does not directly sense the surface temperature of the wave transmission/reception surface of the ultrasonic probe, the temperature of the wave transmission/reception surface must be estimated based on the sensed value from the temperature sensing unit.”) based on a basic function that is a temperature estimation function in a stable period in which a temperature of the transmission-reception wavefront (Para [0071], “The surface temperature estimator 28 estimates the temperature of the wave transmission/reception surface of the probe 10 based on the following equations.”), 
computing a temperature of the transmission-reception wavefront as a second temperature based on an auxiliary function that is a temperature estimation function for a transition period temperature (Para [0072], “In Equation 1, “(Difference between temperature at temperature sensing position of temperature sensor and temperature of wave transmission/reception surface)” represents a difference between the temperature at the disposed position of the thermistor 64 and the temperature of the wave transmission/reception surface, which is estimated by Equation 2.” Where equation one is the basic function and equation 2 is the auxiliary function), and 
selecting the first temperature or the second temperature as an estimated temperature (Para [0017], “temperature sensing unit is disposed in the wave transceiver unit of the ultrasonic probe… the temperature sensing unit does not directly sense the surface temperature of the wave transmission/reception surface of the ultrasonic probe, the temperature of the wave transmission/reception surface must be estimated based on the sensed value from the temperature sensing unit.” Where the temperature sensing unit (16) is disposed within the probe and therefore detects an internal temperature; (Claim 9, “wherein the temperature estimation unit defines, as the reference temperature, a highest temperature among the plurality of temperatures.”); and 
wherein the basic function temperature of the transmission-reception wavefront is a linear expression that estimates the temperature of the transmission-reception wavefront based on power consumption that is based on the transmission-reception condition, the internal temperature, and the ambient temperature, wherein the linear expression is provided by
TA= a x Tl + C 1 + C2 + C3,
wherein TA is the temperature of the basic function, a is a slope coefficient, T1 is the internal temperature, (Cl + C2 + C3) defines an intercept, Cl is determined by the multiplication of the power consumption by a predetermined coefficient, and C2 is determined by the multiplication of the ambient temperature by a predetermined coefficient, wherein the auxiliary function is a recurrence formula that estimates the temperature of the transmission-reception wavefront based on a previously estimated temperature and a difference between the internal temperature detected at a present time and the previously detected internal temperature, the recurrence formula provided by TB = Tpre + x AT1, 
wherein TB is a temperature of the auxiliary function, Tpre is the previously estimated temperature, ATI is the difference between the internal temperature detected at a present time and the previously detected internal temperature, and p is a slope coefficient (Abstract, “a surface temperature estimation unit estimates the temperature of the surface of the wave transmission/reception face on the basis of the detected temperature from the temperature detection unit and the power consumption by the wave transmission/reception unit” where the power consumption (W) represents the power consumption of the heat source as disclosed in Motoki paragraphs [0073]-[0075], the transmission/reception condition setter (22) sets conditions based on power consumption as disclosed in Motoki paragraph [0044]; (Para [0072], “In Equation 1, “(Difference between temperature at temperature sensing position of temperature sensor and temperature of wave transmission/reception surface)” represents a difference between the temperature at the disposed position of the thermistor 64 and the temperature of the wave transmission/reception surface, which is estimated by Equation 2.” Where equation one is the basic function and equation 2 is the auxiliary function and the basic function is a linear expression as shown in Figs. 4-7)
However, Motoki does not teach TA= a x Tl + C 1 + C2 + C3 and TB = Tpre + x AT1.
See MPEP 2144(II)(A) Routine Optimization, wherein In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Motoki with the simple substitution of known elements (basic function and auxiliary function, TA= a x Tl + C 1 + C2 + C3 and TB = Tpre + x AT1) to obtain predictable results (estimation of the temperature of the transmission-reception wavefront based on power consumption that is based on the transmission-reception condition, the internal temperature, and the ambient temperature, and the estimation the temperature of the transmission-reception wavefront based on a previously estimated temperature and a difference between the internal temperature detected at a present time and the previously detected internal temperature).
 Although, Motoki may not teach identical algorithms as recited in the proposed amendments, Motoki is “doing the same thing as the original invention, by substantially the same means”, and therefore, is not required to disclose the same proposed equations to achieve the desired result of the claim. 
The motivation being (Para [0003], “to avoid the subject from being harmed by the heat generated by the ultrasonic probe.”) as taught by Motoki.
	In the field of ultrasound imaging, Saunders teaches wherein the normal period is a stable temperature change period, and the transition period is a temperature change period in which changing of temperature occurs faster than a temperature change in the stable change period 

    PNG
    media_image1.png
    233
    422
    media_image1.png
    Greyscale

Fig. 5 of Saunders, wherein it is shown the temperature change period occurs at a faster rate than that of the “stable temperature change” period.
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the ultrasound diagnostic apparatus of Motoki with 3D finite-element thermal models that predict the “stable temperature change period” and “temperature change period” of the surface temperature of an ultrasound probe as taught by Saunders. 
	The motivation being (Introduction, “Reliable thermal models of probe heating and cooling would be a useful tool for predicting temperature rise under a range of operating conditions and they may allow manufacturers to determine how design features affect surface temperature.”) as taught by Saunders. 
While the prior art does not specifically detail first and second dedicated processors for executing each of the basic and auxiliary functions cited, respectively, it would have been obvious to those ordinarily skilled prior to the effective filing date to provide dedicated processing hardware for each distinct processing function as it is known to be advantageous with respect to processing efficiency. Differentiating computational hardware by providing different first and second processors represents applying a known technique to a known device or method and yields predictable results with 

With respect to claim 9, Motoki teaches the ultrasonic diagnostic apparatus of claim 1, wherein the processor is further configured to estimate the temperature of the transmission-reception wavefront based on a diagnostic mode (Para [0040], “The power consumption and the quantity of generated heat at the 2D array oscillator 12 vary depending on wave transmission/reception conditions, such as a diagnostic mode, transmission voltage, wavenumber, pulse repetition time (PRT), and frequency”; (Para [0044], “The wave transmission/reception condition setter 22 sets transmission/reception conditions of ultrasonic waves at the 2D array oscillator 12. The wave transmission/reception conditions are set in accordance with instructions from an operator.”)

With respect to claim 10, Motoki teaches the ultrasonic diagnostic apparatus of claim 9, wherein the processor is further configured to estimate the power consumption based on the transmission-reception condition, the internal temperature, the ambient temperature and the diagnostic mode (Para [0040], “The power consumption and the quantity of generated heat at the 2D array oscillator 12 vary depending on wave transmission/reception conditions, such as a diagnostic mode, transmission voltage, wavenumber, pulse repetition time (PRT), and frequency”; (Para [0046], “The power consumption calculator 26 calculates power consumption of the 2D array oscillator 12 and the electronic circuit 14 based on the wave transmission/reception conditions set by the wave transmission/reception condition setter 22. The power consumption may be calculated using a function representing a relationship 

With respect to claim 11, Motoki teaches the ultrasonic diagnostic apparatus of claim 9, wherein the processor is configured to communicate with a display screen to display the estimated temperature (Para [0050], “The display processor 34 controls to display, on the display 36, the temperature of the wave transmission/reception surface of the probe 10 estimated by the surface temperature estimator 28.”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN V BLINDER/Examiner, Art Unit 3793  

/AMANDA LAURITZEN MOHER/Acting SPE, Art Unit 3793